
	
		II
		111th CONGRESS
		1st Session
		S. 543
		IN THE SENATE OF THE UNITED STATES
		
			March 6, 2009
			Mr. Durbin (for himself,
			 Mrs. Hutchison, Mr. Begich, and Mr. Udall
			 of New Mexico) introduced the following bill; which was read twice
			 and referred to the Committee on
			 Veterans' Affairs
		
		A BILL
		To require a pilot program on training, certification,
		  and support for family caregivers of seriously disabled veterans and members of
		  the Armed Forces to provide caregiver services to such veterans and members,
		  and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Veteran and Servicemember
			 Caregiver Support Act of 2009.
		2.FindingsCongress makes the following
			 findings:
			(1)Since September 11, 2001, at least 6,800
			 veterans have been injured and are living with disabilities severe enough to
			 require in-home type care.
			(2)Even with their
			 disability benefits, the majority of seriously wounded veterans and their
			 families are not in a strong financial position.
			(3)In testimony
			 before Congress in 2007, Donna Shalala, cochair of the Dole-Shalala Commission,
			 stated that families are unprepared to provide 24/7 care. Those that
			 try, wear out quickly.
			(4)The best quality
			 private rehabilitation facilities have expertise in training family members to
			 provide appropriate care.
			(5)Current in-home
			 care programs have limited availability and are severely underutilized.
			 Patients who obtain in-home care from such programs receive only about
			 2/3 of the hours of care to which they are
			 entitled.
			3.Pilot program on
			 the training, certification, and support of family caregivers in provision of
			 caregiver services to certain disabled veterans and members of the Armed
			 Forces
			(a)In
			 generalThe Secretary of Veterans Affairs shall, in collaboration
			 with the Secretary of Defense, carry out a pilot program to assess the
			 feasibility and advisability of providing training, certification, and support
			 for eligible family caregivers of eligible veterans and members of the Armed
			 Forces to provide caregiver services to such veterans and members.
			(b)Duration of
			 programThe Secretary of Veterans Affairs shall commence the
			 pilot program not later than 180 days after the date of the enactment of this
			 Act and shall carry out the pilot program during the two-year period beginning
			 on the date of such commencement.
			(c)Locations
				(1)In
			 generalThe pilot program shall be carried out at not fewer than
			 6 facilities of the Department of Veterans Affairs or the Department of
			 Defense, or other appropriate entity, selected by the Secretary of Veterans
			 Affairs for purposes of the pilot program. Of the facilities so
			 selected—
					(A)at least one
			 shall be a private facility with expertise in providing rehabilitative care;
			 and
					(B)at least one
			 shall be a Department of Veterans Affairs Medical Center in a rural area that
			 serves eligible veterans.
					(2)Emphasis on
			 polytrauma centersIn selecting locations for the pilot program
			 at facilities of the Department of Veterans Affairs, the Secretary shall give
			 special emphasis to the polytrauma centers of the Department designated as Tier
			 I polytrauma centers.
				(3)Private
			 facilitiesThe Secretary may not select a private facility as a
			 location for the pilot program unless the facility is a licensed inpatient
			 rehabilitation facility with significant experience in traumatic brain injury,
			 traumatic spinal cord injury, burn, and amputee rehabilitation.
				(4)CollaborationPrivate
			 facilities and facilities of the Department of Defense selected for purposes of
			 the pilot program shall collaborate with nearby facilities of the Department of
			 Veterans Affairs.
				(d)Eligible family
			 caregivers
				(1)In
			 generalFor purposes of this section, an eligible family
			 caregiver of a veteran or member of the Armed Forces is a family caregiver of
			 an eligible veteran or member of the Armed Forces who—
					(A)agrees to provide
			 caregiver services to such eligible veteran or member;
					(B)is accepted by
			 such eligible veteran or member as the veteran's or member's provider of
			 caregiver services; and
					(C)is determined,
			 under regulations prescribed by the Secretary of Veterans Affairs or the
			 Secretary of Defense, as applicable, to be qualified to provide caregiver
			 services under the pilot program.
					(2)ReplacementIf
			 the Secretary of Veterans Affairs or the Secretary of Defense, as applicable,
			 determines that a family caregiver who is determined qualified under paragraph
			 (1)(C) to provide caregiver services to an eligible veteran or member of the
			 Armed Forces, as the case may be, is no longer qualified to provide such
			 services—
					(A)such family
			 caregiver shall no longer be considered an eligible family caregiver for
			 purposes of the pilot program; and
					(B)such Secretary
			 may, with the agreement of the veteran or member of the Armed Forces concerned,
			 designate as a provider of caregiver services for such veteran or member for
			 purposes of the pilot program any other individual who qualifies as an eligible
			 family caregiver of such veteran or member under this subsection.
					(3)LimitationThe
			 Secretary of Veterans Affairs and the Secretary of Defense may not qualify more
			 than one concurrent family caregiver per eligible veteran or member of the
			 Armed Forces under paragraph (1)(C).
				(4)ConstructionNothing
			 in this section may be construed to limit the authority of the Secretary of
			 Veterans Affairs or the Secretary of Defense to deny or discontinue
			 participation of a family caregiver in the pilot program if such action is in
			 the best interest of the veteran or member of the Armed Forces
			 concerned.
				(e)Eligible
			 veterans and members of the Armed ForcesFor purposes of this
			 section, an eligible veteran or member of the Armed Forces is a veteran or
			 member of the Armed Forces—
				(1)who—
					(A)has a
			 service-connected disability that was incurred or aggravated on or after
			 September 11, 2001; and
					(B)requires
			 caregiver services because of such service-connected disability, as determined
			 by the Secretary of Veterans Affairs or the Secretary of Defense as
			 applicable;
					(2)who is otherwise
			 determined to be eligible for the pilot program by the Secretary of Veterans
			 Affairs or the Secretary of Defense, as applicable.
				(f)Identification
			 and notification of eligible veterans and members of the Armed Forces
				(1)Identification
			 and notification of eligible veterans
					(A)IdentificationNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 of Veterans Affairs shall conduct a review to identify veterans eligible to
			 participate in the pilot program.
					(B)NotificationThe
			 Secretary of Veterans Affairs shall notify each veteran who is identified as an
			 eligible veteran pursuant to the review required by subparagraph (A) of—
						(i)the
			 eligibility of the veteran to participate in the pilot program; and
						(ii)the means by
			 which the veteran may be accepted for participation in the pilot
			 program.
						(2)Identification
			 and notifications of eligible members of the Armed Forces
					(A)IdentificationNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 of Defense shall conduct a review to identify members of the Armed Forces
			 eligible to participate in the pilot program.
					(B)NotificationThe
			 Secretary of Defense shall notify each member of the Armed Forces who is
			 identified as an eligible member of the Armed Forces pursuant to the review
			 required by subparagraph (A) of—
						(i)the
			 eligibility of the member to participate in the pilot program; and
						(ii)the means by
			 which the member may be accepted into the pilot program.
						(g)Training and
			 certification
				(1)Provision of
			 training and certification
					(A)TrainingThe
			 Secretary of Veterans Affairs shall provide training to each eligible family
			 caregiver participating in the pilot program in the provision of family
			 caregiver services. The training shall utilize curricula developed under
			 paragraph (2).
					(B)CertificationUpon
			 the successful completion by a family caregiver of training provided under
			 paragraph (1), the Secretary of Veterans Affairs shall certify the family
			 caregiver as a provider of family caregiver services for purposes of the pilot
			 program. Successful completion of training shall be determined utilizing
			 certification criteria developed under paragraph (2).
					(2)Training
			 curricula and certification criteria
					(A)In
			 generalThe Secretary of Veterans Affairs shall, in consultation
			 with the individuals specified in subparagraph (B), develop for purposes of the
			 pilot program the following:
						(i)Curricula for the
			 training of eligible family caregivers in the provision of family caregiver
			 services, including training on techniques, skills, and strategies for the
			 provision of such services.
						(ii)Criteria for the
			 evaluation of successful completion of such training for purposes of
			 certification under paragraph (1)(B).
						(B)ConsultationThe
			 individuals specified in this subparagraph are the following:
						(i)The
			 Secretary of Defense.
						(ii)A
			 representative of family caregivers or family caregiver associations.
						(iii)A
			 health or medical employee of the Department of Veterans Affairs with expertise
			 in long-term care for seriously injured veterans.
						(iv)A
			 health or medical employee of the Department of Defense with expertise in
			 long-term care for seriously injured members of the Armed Forces.
						(v)A
			 psychologist or other individual with expertise in the provision of mental
			 health care to individuals in need of home-based or nursing home care.
						(vi)An
			 expert in the development of training curricula.
						(vii)A
			 family member of a veteran in need of home-based or nursing home care.
						(viii)A family
			 member of a member of the Armed Forces in need of home-based or nursing home
			 care.
						(ix)A
			 representative from a veterans service organization, as recognized by the
			 Secretary of Veterans Affairs for the representation of veterans under section
			 5902 of title 38, United States Code.
						(x)Such other
			 individuals as the Secretary of Veterans Affairs, in consultation with the
			 Secretary of Defense, considers appropriate.
						(C)Scope of
			 curriculaThe Secretary of Veterans Affairs shall ensure that the
			 curricula developed under subparagraph (A)(i)—
						(i)is
			 based on empirical research and validated techniques; and
						(ii)provides for
			 training that permits recipients of the training to tailor the provision of
			 caregiving services to the unique circumstances of the veteran or member of the
			 Armed Forces receiving such services.
						(D)Use of existing
			 curriculaIn developing curricula under subparagraph (A)(i), the
			 Secretary of Veterans Affairs shall, to the extent practicable, utilize and
			 expand upon training curricula developed pursuant to section 744(b) of the John
			 Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law
			 109–364; 120 Stat. 2309).
					(3)Travel
			 expensesThe Secretary of Veterans Affairs may provide for
			 necessary travel, lodging, and per diem expenses incurred by a family caregiver
			 in undergoing certification and training under paragraph (1).
				(h)Payment of
			 family caregivers
				(1)In
			 generalAn eligible family caregiver of an eligible veteran or
			 member of the Armed Forces certified under subsection (g) in the provision of
			 caregiver services under the pilot program shall be paid by the Department of
			 Veterans Affairs for the provision of caregiver services to such veteran or
			 member, as the case may be, under the pilot program.
				(2)Amount of
			 paymentPayment provided a family caregiver under paragraph (1)
			 for care provided to a veteran or member of the Armed Forces shall be in
			 amounts the Secretary of Veterans Affairs considers reasonable upon
			 consideration of the following:
					(A)The amount of
			 care and the intensity of the care required by the veteran or member.
					(B)The cost to the
			 Department of Veterans Affairs of otherwise providing such care through another
			 noninstitutional care provider.
					(C)Low-utilization
			 payment adjustment mechanisms under the prospective payment system for home
			 health services established under section 1895 of the Social Security Act (42
			 U.S.C. 1395fff) calculated for the geographic area of the family
			 caregiver.
					(D)Such other
			 factors as the Secretary considers appropriate.
					(3)Coordination
			 with State self-directed personal assistance services programThe
			 Secretary of Veterans Affairs may provide payment under paragraph (1) to an
			 eligible family caregiver in coordination with the self-directed personal
			 assistance services program of the State of the family caregiver to the extent
			 the State has elected to provide medical assistance to an eligible veteran or
			 member of the Armed Forces under the State Medicaid program.
				(i)Respite
			 care
				(1)Review of
			 respite care programsThe Secretary of Veterans Affairs shall
			 review the respite care programs of the Department of Veterans Affairs and the
			 Secretary of Defense shall review the respite care programs of the Department
			 of Defense that are available to family caregivers to assess the adequacy,
			 flexibility, and age-appropriateness of the facilities under such programs. The
			 review shall include a particular focus on respite care programs for rural
			 areas.
				(2)Study on
			 enhancement of availability of respite careThe Secretary shall
			 carry out a study to identify appropriate options for enhancing the
			 availability of respite care for family caregivers. The study shall include an
			 assessment of the advisability of allowing a veteran’s primary treating
			 physician to approve respite care in excess of 30 days to make as-needed
			 respite care more available and convenient for family caregivers.
				(3)Enhancement of
			 availability of respite careThe Secretary shall take measures to
			 enhance the availability of respite care for family caregivers participating in
			 the pilot program, including the following:
					(A)Training and
			 certifying alternate family caregivers using the curricula developed under
			 subsection (g)(2).
					(B)Paying expenses
			 incidental to training of alternate family caregivers, including travel
			 expenses.
					(C)Such other
			 measures as the Secretary considers appropriate.
					(j)Psychological
			 and social support services
				(1)In
			 generalThe Secretary of Veterans Affairs shall, in collaboration
			 with the Secretary of Defense, make available to each eligible family caregiver
			 participating in the pilot program counseling and social services related to
			 the provision by the family caregiver of caregiving services to an eligible
			 veteran or member of the Armed Forces. Such counseling and social services
			 shall include the following:
					(A)An assessment of
			 individualized needs of the family caregiver with respect to the family
			 caregiver's role as a family caregiver.
					(B)Assistance with
			 development of a plan for long-term care of the veteran or member
			 concerned.
					(C)Services and
			 support relevant to any needs identified under subparagraph (A) provided
			 through—
						(i)facilities of the
			 Department of Veterans Affairs or the Department of Defense located in the
			 community in which the family caregiver resides; or
						(ii)in
			 the case that no such facilities are available in a timely manner,
			 community-based organizations or publicly funded programs.
						(2)Use of existing
			 toolsIn developing and administering assessments under paragraph
			 (1)(A), the Secretary shall, to the extent practicable, use and expand upon
			 caregiver assessment tools already developed and in use by the Department of
			 Veterans Affairs or the Department of Defense.
				(k)Reports
				(1)Two-year
			 report
					(A)In
			 generalNot later than two
			 years after the date of the commencement of the pilot program, the Secretary
			 shall, in conjunction with the Secretary of Defense, submit to the appropriate
			 congressional committees a report on the pilot program.
					(B)ContentsThe report required by paragraph (1) shall
			 include the following:
						(i)An
			 assessment of the pilot program.
						(ii)An
			 accounting of the costs to the Department of Veterans Affairs and the
			 Department of Defense of the pilot program.
						(iii)A
			 comparison of the costs to the Department of Veterans Affairs and the
			 Department of Defense of the pilot program with the cost to the Departments of
			 otherwise providing caregiver services to the veterans and members of the Armed
			 Forces who received such services under the pilot program, including the cost
			 of providing care to such veterans and members of the Armed Forces who would
			 otherwise require inpatient care.
						(iv)The
			 recommendations of the Secretary with respect to—
							(I)the feasibility
			 and advisability of extending the pilot program or making the pilot program
			 permanent; and
							(II)modifying the
			 pilot program.
							(v)An
			 assessment of the effect of the pilot program on—
							(I)the health of
			 veterans receiving care under the pilot program; and
							(II)the financial
			 burdens of family caregivers caused by the provision of caregiver services to
			 veterans.
							(vi)Any
			 determinations made by the Secretary under subsection (o).
						(2)Bi-annual
			 reports of medical facilitiesNot later than 180 days after the
			 date on which a medical facility is selected as a location for the pilot
			 program and not less frequently than once every 180 days thereafter, the
			 medical facility shall submit to the director of the Veterans Integrated
			 Services Network (VISN) in which the facility is located a report that
			 describes—
					(A)the number of
			 veterans enrolled in the pilot program through such facility; and
					(B)if there is a
			 waiting list to participate in the pilot program through such facility—
						(i)the number of
			 people on such list; and
						(ii)the average wait
			 time before admission into the pilot program.
						(l)Funding
				(1)Costs of care
			 provided to veteransAny expenditure under the pilot program
			 relating to the provision of caregiver services to a veteran shall be borne by
			 the Department of Veterans Affairs.
				(2)Costs of care
			 provided to members of the Armed Forces
					(A)In
			 generalThe Secretary of Defense shall reimburse the Secretary of
			 Veterans Affairs for any expenditure incurred by the Department of Veterans
			 Affairs under the pilot program relating to the provision of caregiver services
			 to members of the Armed Forces.
					(B)Source of
			 fundsAmounts for reimbursement under subparagraph (A) shall be
			 derived from amounts made available to Defense Health Program for the TRICARE
			 program.
					(m)Limitation on
			 spendingIn providing for the
			 provision of services under the pilot program, the Secretary of Veterans
			 Affairs shall make payment for services only to the extent that payment for
			 such services is not otherwise covered by another government or nongovernment
			 entity or program.
			(n)Construction
				(1)EmploymentNothing
			 in this section shall be construed to create an employment relationship between
			 a family caregiver and a veteran or member of the Armed Forces, the Department
			 of Veterans Affairs, or the Department of Defense.
				(2)Eligibility for
			 benefitsNothing in this section shall be construed to reduce,
			 alter, or otherwise affect the eligibility or entitlement of a veteran, member
			 of the Armed Forces, or dependent thereof, to any health care, disability, or
			 other benefit to which such veteran, member, or dependent would otherwise be
			 eligible or entitled under laws administered by the Secretary of Veterans
			 Affairs or the Secretary of Defense.
				(o)National
			 expansion of pilot programNot later than the completion of the
			 two-year period described in subsection (b), the Secretary of Veterans Affairs
			 shall, in consultation with the Secretary of Defense, expand the pilot program
			 to provide training, certification, and support for eligible family caregivers
			 nationwide unless the Secretary of Veterans Affairs, in consultation with the
			 Secretary of Defense, determines that such revision would be infeasible or
			 inadvisable.
			4.Survey of
			 informal caregivers
			(a)In
			 generalThe Secretary of
			 Veterans Affairs shall, in collaboration with the Secretary of Defense, conduct
			 a national survey of family caregivers of seriously disabled veterans and
			 members of the Armed Forces to better understand the size and characteristics
			 of the population of such caregivers and the types of care they provide.
			(b)ReportNot
			 later than 540 days after the date of the enactment of this Act, the Secretary
			 of Veterans Affairs shall, in collaboration with the Secretary of Defense,
			 submit to Congress a report containing the findings of the Secretary with
			 respect to the survey conducted under subsection (a). Results of the survey
			 shall be disaggregated by the following:
				(1)Veterans and
			 members of the Armed Forces.
				(2)Veterans and
			 members of the Armed Forces who served in Operation Iraqi Freedom or Operation
			 Enduring Freedom.
				(3)Veterans and
			 members of the Armed Forces who live in rural areas.
				5.DefinitionsIn this Act:
			(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
				(A)the Committee on
			 Veterans' Affairs, the Committee on Armed Services, and the Committee on
			 Appropriations of the Senate; and
				(B)the Committee on
			 Veterans' Affairs, the Committee on Armed Services, and the Committee on
			 Appropriations of the House of Representatives.
				(2)Caregiver
			 servicesThe term caregiver services means
			 noninstitutional extended care (as used in section 1701(6) of title 38, United
			 States Code), including homemaker and home health aid services.
			(3)Family
			 caregiverThe term family caregiver means, with
			 respect to a disabled veteran or member of the Armed Forces, a family member of
			 such veteran or member, or such other individual of similar affinity to such
			 veteran or member as the Secretary prescribes, who is providing caregiver
			 services to such veteran or member for such disability.
			
